Case 6:18-cv-01100-EFM-ADM Document 136-4 Filed 10/01/19 Page 1 of 3

ARCADI Gi) sackson

Ann Marie Arcadi

Partner

214.865.6537
annmarie.arcadi@arcadijackson.com

 

May 20, 2019

Via E-Mail

Martin Seidel

Willkie Farr & Gallagher LLP
787 Seventh Avenue

New York, NY 10019-6099
mseidel@willkie.com

Re. Lawson v. Spirit AeroSystems, Inc., Civil Action No. 6:18-cv-01100-EFM-KGC

Dear Martin:

This letter is in response to your letter dated May 3, 2019 (“Letter”) and in accordance with
Judge Mitchell’s Order dated April 26, 2019. Unfortunately, many of the seven numbered
categories set out in your Letter are incredibly broad, compound, comprehensive and
incorporate several distinct topics within one category. This, of course, made it difficult
for Spirit to identify custodians most likely to have relevant ESI for each overall
“category.” For example, custodians on the issue of “design” may be different from
custodians on the issue of “certification,” which may be different from custodians on the
issue of “sales,” which may be different from custodians on the issue of “end uses” for
various Spirit products. Nonetheless, category number 1 in the Letter incorporates all of
those distinct topics. Despite these challenges, Spirit has undertaken its best efforts to
identify below the top 3 custodians most likely to have relevant ESI for each numbered
category (or specific topics within each category, as appropriate) listed in your Letter:

1. The design, certification, sales, and end uses of any product within the categories of
products disclosed in Interrogatory 1 and 2 to Defendant’s Responses and Objections to
Plaintiff’s First Set of Interrogatories (the “Disclosed Products”):

John Pilla: Mr. Pilla is currently Senior VP Chief Technology & Quality Officer.
Previously, Mr. Pilla held the positions of Senior VP/GM Airbus Programs and Senior
VP Engineering & Chief Technology Officer.

ARCADI JACKSON, LLP
2911 Turtle Creek Blvd., Suite 800
Dallas, TX 75219
214.865.6458
Case 6:18-cv-01100-EFM-ADM Document 136-4 Filed 10/01/19 Page 2 of 3

Kevin Matthies: Mr. Matthies is currently Senior VP Global Fabrication. Previously,
Mr. Matthies held the positions of VP Airbus Program and VP 787 Deputy Program
Manager.

Katie Wesbrooks: Ms. Wesbrooks is currently Director Business Development.
Previously, Ms. Wesbrooks held the position of Director Fabrication Strategy.

2. Spirit’s sale, manufacturing, or provision of any of the Disclosed Products to Boeing,
Airbus, Rolls Royce or any other “customer or potential customer” within the meaning
of Paragraph 8 of Spirit’s Answer:

Zach Zimmerman: Mr. Zimmerman is currently Director Skin Fabrication.

Kevin Matthies: See above.

Katie Wesbrooks: See above.

3. Spirit’s sourcing and supply chain management with respect of the Disclosed
Products:

Wendy Crossman: Ms. Crossman is currently Senior Director Global SCM Sourcing
Management. Previously, Ms. Crossman held the positions of Director Best Cost
Country Sourcing, Director Global SCM Strategic Sourcing, Director Global SCM
Assemblies, Composites & SCD’s and Director Commodity Management.

Alan Young: Mr. Young is currently VP Wichita Fabrication Operations. Previously,
Mr. Young held the positions of VP Chief Procurement Officer Global SCM and VP
Fabrication.

Ron Rabe: Mr. Rabe is Senior VP Operations.
4. Spirit’s business relationships with and products purchased or supplied by Arconic:

Wendy Crossman: See above.

Eric Hein: Mr. Hein is currently Director Strategic Projects.
Case 6:18-cv-01100-EFM-ADM Document 136-4 Filed 10/01/19 Page 3 of 3

Alan Young: See above.

5. The design or production of Disclosed Products by Spirit’s fabrication division:

Alan Young: See above.

Zach Zimmerman: See above.

Bob Skinner: Mr. Skinner is currently Director Quality and Manufacturing Services
Fabrication. | Previously, Mr. Skinner was Director Tooling and Director
Manufacturing Strategy.

6. Spirit’s business development and strategic initiatives with respect of the Disclosed
Products:

Katie Wesbrooks: See above.

Susan Shook: Ms. Shook is currently Strategic Initiatives Analyst.

Kevin Matthies: See above.

7. Competition in any of the Disclosed Products:

Erin Hein: See above.

Reid Jackson: Mr. Jackson is currently Senior Manager M&A and Strategy.
Previously, Mr. Jackson held the position of Senior Manager Business Development.

Kevin Matthies: See above.

  

Sincerely, L a)

Ann Marie Arcadi
